Pannell, Judge.
The defendant was indicted for the offense of murder and upon trial convicted of the offense of voluntary manslaughter. A motion for new trial on the general grounds and one special ground was overruled by the trial judge and she appealed to this court. Held:
1. The evidence was sufficient to authorize the verdict of guilty of voluntary manslaughter and there was no error in charging thereon.
2. There was no evidence authorizing a charge on "the law of involuntary manslaughter in the commission of a lawful act in an unlawful manner likely to cause death or great bodily harm. . .” There was no error in failing to charge thereon.
3. The trial court did not err in overruling the motion for new trial.

Judgment affirmed.


Hall, P. J., and Quillian, J., concur.